                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                         WINIFRED JIAU,
                                   7                                                       Case No. 13-cv-04231-YGR (PR)
                                                          Plaintiff,
                                   8                                                       JUDGMENT
                                                   v.
                                   9
                                         RANDY L. TEWS,
                                  10
                                                          Defendant.
                                  11

                                  12          For the reasons set forth in this Court’s Order Granting Defendant’s Motion for Summary
Northern District of California
 United States District Court




                                  13   Judgment,

                                  14          IT IS ORDERED AND ADJUDGED that Plaintiff take nothing by this action. Judgment

                                  15   is hereby entered in favor of Defendant and against Plaintiff. Parties shall each bear their own

                                  16   costs of action.

                                  17   Dated: March 28, 2019

                                  18                                                   ______________________________________
                                                                                       YVONNE GONZALEZ ROGERS
                                  19                                                   United States District Judge
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
